DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7, 9-14 and 21-28 are allowed.

The following is an examiner’s statement of reasons for allowance:

Claims 1-5, 7, 9-14 and 25-28 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor device comprising the limitations amended into claims 1 and 25, in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 21-24 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor device comprising:
wherein a termination area of the second epi layer comprises the minimized epi doping concentration of the first conductivity type and a second plurality of floating regions of the second conductivity type that form a second junction termination of the semiconductor device, wherein the second junction termination comprises a first integrated charge, and wherein the first junction termination has a second integrated charge greater than the first integrated charge (as claimed in claim 21), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
4. 			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Mon-Fri 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

				/ISMAIL A MUSE/                                               Primary Examiner, Art Unit 2819